—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered October 3, 1996, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s Sandoval ruling did not constitute reversible error. The court did not improvidently exercise its discretion in permitting the prosecutor to cross-examine the defendant about three prior felonies and their underlying facts in the event the defendant testified at trial (see, People v Kostaras, 255 AD2d 602; People v Kelland, 208 AD2d 954). The defendant’s previous convictions and their underlying facts were probative in evaluating his credibility, and the court limited the prior convictions the prosecutor could use on cross-examination (cf., People v Walker, 83 NY2d 455, 458-459). The fact that one of those crimes was similar to the crimes charged did not preclude its use for impeachment purposes (see, People v Pavao, 59 NY2d 282, 292; People v Kelland, supra).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Thompson, J. P., Sullivan, Altman and Feuerstein, JJ., concur.